Per Curiam.
Replevin action tried to the court and a jury. No objections were made to the instructions, and the important question is whether there was sufficient evidence to sustain the verdict. The respondent had purchased from one Rothwell 100,000 laths on an oral contract. It is the claim of the appellant that there had been no segregation or identification of the particular laths. This presented purely a question of fact on which there was a dispute, and of which the *75jury was entitled to accept either the respondent’s or the appellant’s version.
It is next contended that, there being no hill of sale, as against the existing creditors, of whom the appellant claims to he one, the sale is invalid for the reason that the property had been left in the possession of the vendor. This also presented a question of fact on which there was a dispute, and the verdict of the jury cannot he disturbed merely for that reason.
There are a few other minor assignments of error which we feel it is unnecessary to consider.
Judgment affirmed.